ALLOWABILITY NOTICE
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
2.	The amendment filed on Jan. 28, 2022 has placed the application in condition for allowance.  Claims 1-3, 8, 10-12, 17, 19, and 21-31 are allowed; and claims 4-7, 9, 13-16, 18, and 20 are cancelled.
	The claimed invention introduces an ATM system for retaining a document of a user with a suspected misappropriation in a discrete storage location within the ATM and providing a marked image of the document to an entity associate upon another interaction with the user.  Specifically, upon receiving a document an image of the document is captured, stored, and automatically processed.  In response to receiving a cancel command on the received document, capture an image of the document and mark the image of the document as being associated with suspected misappropriation, and store the marked image of the document in a discrete storage location database separate from other documents.  Further place a hold on any process associated with the document and return the document to the user.  If the user left the ATM without collecting the returned document, recollect the document through the document receiver and store the document in a discrete storage location within the ATM separated from other documents and provide an associate the marked image of the document upon another interaction with the user.  Appl. No.: 16/577,145 Amdt. Dated: January 28, 2022 Reply to Office Action of November 3, 2021 Page 3 of 12 

 The specific claim language incorporating subject matters that are allowable when combined with the rest limitations in the independent claims 1, 10, and 19 includes: “a document receiver for collecting documents and an image capture device, and wherein the automated teller machine is configured to, based on receiving the document, perform document image collection by automatically capturing, with the image capture device, an image of the document, automatically storing the image of the document, and automatically processing the image of the document; receive, from the user via a user interface of the automated teller machine and after receiving the document, a cancel command for the interaction; in response to receiving the cancel command; capture, via the image capture device, an image of the document; mark, via the automated teller machine, the image of the document as being associated with suspected misappropriation; store the marked image of the document in a database separate from other documents not associated with the interaction: place a hold on a resource associated with the document; control the document receiver to return the document to the user:Appl. No.: 16/577,145 Amdt. Dated: January 28, 2022 Page 3 of 12determine, via a camera and after returning the document to the user, that the user has left the automated teller machine without collecting the document; and in response to determining that the user has left the automated teller machine without collecting the document: control the document receiver to collect the document; and store the document in a discrete storage location, within the automated teller machine, that is separate from other documents not associated with the 
The remaining dependent claims 2, 3, 8, 11, 12, 17, and 21-31 are allowed due to their corresponding dependencies to the independent claims 1, 10, and 19.

Contact
3.  	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAN ZHANG whose telephone number is (571)270-3751.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

    /Fan Zhang/
								    Patent Examiner, Art Unit 2674